                 Case 19-40699-lkg          Doc 53      Filed 11/11/19       Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS

----------------------------------------------------------------
In re:                                                           : Chapter 11
                                                                 :
BOROWIAK IGA FOODLINER, INC.                                     : Case No. 19-40699
                                                                 :
Debtor.                                                          :
                                                                 :
                                                                 :
----------------------------------------------------------------

      LIMITED OBJECTION OF SUPERVALU, INC. TO DEBTOR’S MOTION TO
      ESTABLISH PROCEDURES FOR REIMBURSEMENT OF PROFESSIONALS


        SuperValu, Inc. (“SuperValu”) , a secured creditor and party in interest in these bankruptcy

proceedings, submits the following limited objection to the motion [ECF No. 45] of the debtor

herein, Borowiak IGA Foodliner, Inc. (the “Debtor”) to establish procedures for the compensation

of the Debtor’s professionals in this bankruptcy case.

        1.   Under the terms of two interim cash collateral orders [ECF Nos. 26 and 35]

             (collectively, “Cash Collateral Orders”) the Debtor is providing adequate protection to

             SuperValu for use of its cash collateral, generated from the sale of inventory by the

             Debtor. Those cash collateral orders contemplate that the Debtor is to conduct its

             operations in accordance with a budget (Exhibit “A” to the first interim cash collateral

             order) that contains line items for “accounting” and “professional” fees (“Budgeted

             Fees”).

        2. The cash collateral orders also permit SuperValu to move for an immediate termination

             of the use of cash collateral if it believes that the operations of the Debtor are impairing

             its collateral position or otherwise failing to provide it with adequate protection. See,

             Cash Collateral Orders at paragraphs 2(c) and 6.



2296739_1
                    Case 19-40699-lkg      Doc 53     Filed 11/11/19      Page 2 of 4



        3. Furthermore, the Debtor’s application to retain counsel [ECF No. 27] recites that

            counsel currently holds retainer funds in the amount of $20,361.30, from which allowed

            compensation may be paid (the “Retainer”).

        4. In order to provide adequate protection to SuperValu, while permitting the Debtor to

            have the services of counsel and accountants in these bankruptcy proceedings, any

            order establishing compensation procedures for counsel and other professionals should

            provide that

            (i)       The professionals covered by such procedures are limited to the Antonik Law

                      Firm, Debtor’s current counsel, and Mark Franklin/FDWNK Professional

                      Corporation, whom the Debtor has applied to retain as accountants;

            (ii)      Entry of such procedures order should be without prejudice to the right of

                      SuperValu to seek termination of use of cash collateral, including without

                      limitation use of cash collateral to pay professionals, if it determines that the

                      Debtor’s operations – including without limitation, payment of professionals --

                      are impairing, or have impaired, its collateral position or are otherwise failing,

                      or have failed, to provide necessary adequate protection; and

            (iii)     Any application for payment of fees under such procedures should tbe

                      conditioned upon the following: (a) the fees sought do not exceed Budgeted

                      Fees for the period in question; and (b) the counsel fees sought do not exceed

                      amounts available for payment of fees in the Retainer.

WHEREFORE, SuperValu prays that the Debtor’s motion be denied unless it provides the

foregoing protections for SuperValu as a secured creditor and that SuperValu be awarded such




2296739_1
                Case 19-40699-lkg       Doc 53     Filed 11/11/19      Page 3 of 4



other and further relief as may be appropriate under the circumstances of this case.


Dated: November 11, 2019                     Respectfully submitted,



                                             /s/ George R. Pitts
                                             George R. Pitts
                                             Rubin and Rudman LLP
                                             800 Connecticut Ave., NW
                                             Suite 400
                                             Washington, DC 20006
                                             Telephone: (202) 794-6300
                                             Email: GPitts@rubinrudman.com

                                             and

                                             Patrick Hewson
                                             102 S. Orchard Drive
                                             P.O. Box 1060
                                             Carbondale, IL 62903-1060
                                             Telephone: (618) 457-3547
                                             Email: phewson@southernillinoiselaw.com

                                             Counsel for SuperValu. Inc.




2296739_1
                Case 19-40699-lkg        Doc 53       Filed 11/11/19   Page 4 of 4




                             CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that on this 11th day of November 2019, a true and correct

copy of the foregoing Limited Objection of SuperValu, Inc. to Debtor’s Motion to Establish

Procedures for Reimbursement of Professionals, was filed with the Clerk of the Court using the

CM/ECF system, which will send notification of electronic filing (NEF) to all creditors and

parties in interest, including the following:


Douglas A. Antonik
Attorney for Debtor

Office of the United States Trustee


                                        By:      /s/ George R. Pitts
                                                George R. Pitts, (admitted pro hac vice)
                                                Rubin and Rudman LLP
                                                800 Connecticut Ave., NW, Suite 400
                                                Washington, DC 20006
                                                Telephone: (202) 794-6300
                                                Email: gpitts@rubinrudman.com

                                                and

                                                Patrick Hewson
                                                102 S. Orchard Drive
                                                P.O. Box 1060
                                                Carbondale, IL 62903-1060
                                                Telephone: (618) 457-3547
                                                Email: phewson@southernillinoiselaw.com

                                                Counsel for SuperValu. Inc.




2296739_1
